Citation Nr: 9921064	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the low back, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
The Board notes that the RO apparently certified the issue of 
entitlement to a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 (1998) for appellate review.  A preliminary review of the 
record discloses that the veteran claimed entitlement to a 
temporary total evaluation in June 1998.  Thereafter, the RO 
denied the claim in a June 1998 Supplemental Statement of the 
Case.  The veteran has expressed his disagreement with that 
denial; however, the Board finds that the veteran has not been 
provided with an appropriate rating decision or an explanation of 
his appellate rights.  Therefore, the Board refers this issue to 
the RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran's degenerative disc disease is productive of 
recurring attacks of severe low back pain with intermittent 
relief.

3.  The veteran's degenerative disc disease is not characterized 
by pronounced symptoms compatible with sciatic neuropathy.



CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for degenerative 
disc disease of the low back have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  An allegation that a service-connected 
disability has become more severe is sufficient to establish a 
well-grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA has a 
duty to assist him in developing facts that are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board finds 
that all relevant facts have been properly developed, and that 
all evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Therefore, no further assistance to 
the veteran with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weightbearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (1998).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1998).

The record shows that the RO initially granted service connection 
for the veteran's low back disability in July 1993 and assigned a 
20 percent evaluation effective from January 1993.  Subsequent 
rating decisions have confirmed and continued this evaluation.  
The veteran's degenerative disc disease has been awarded a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

Under the rating schedule, intervertebral disc syndrome is rated 
at 20 percent when it is characterized as moderate, with 
recurring attacks.  For an increased rating to 40 percent, it 
must be characterized as severe, with recurring attacks, with 
intermittent relief.  An evaluation of 60 percent is warranted 
when the disability is pronounced with persistent symptoms 
consistent with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).  When a veteran's disability is rated under 
Diagnostic Code 5293, the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1998) should also be considered.  See Johnson v. Brown, 9 
Vet.App. 7 (1996); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

VA orthopedic outpatient records show that the veteran presented 
in April 1994 with complaints of severe low back pain.  He 
related a history of his back giving out several times.  Upon 
examination, he exhibited a good heel and toe walk, a negative 
Babinski, normal motor response, and negative straight leg 
raising.  In July 1994, he was referred to physical therapy due 
to chronic low back strain.  However, therapy was not initiated 
because the veteran chose private therapy, which he reported had 
worked well and enabled him to return to work.

The veteran was again seen in September 1995 with complaints of 
low back pain for the past two weeks.  He described the pain as 
sharp and claimed that it extended to his knees.  He had tried 
exercises without success and now requested a TENS unit.  Upon 
examination, he ambulated without difficulty, his back was 
nontender to palpation, and he exhibited normal reflexes and 
muscle tone.

In May 1996, the veteran reported the presence of severe back 
pain and acute muscle spasms.  A CT scan of the lumbar spine 
showed degenerative disc disease and disc bulge at the L3-L4 and 
L4-L5 levels.  Physical examination showed reduced range of 
motion, intact motor responses, and normal deep tendon reflexes.  
Straight leg raising elicited pain at 90 degrees for the right 
leg and 60 degrees for the left leg.  In July 1996, the veteran 
reported that he was now asymptomatic and wanted to resume normal 
lifting activities at work.  However, he returned the following 
month with complaints of low back pain.  No tenderness or muscle 
weakness was found.  The veteran was given pain relievers and 
referred for light duty at work.

Private medical records from January 1994 show that the veteran 
presented in the emergency room for low back pain of three days 
duration.  Pain was isolated to palpation of the lower 
lumbosacral area and flexion and extension were limited due to 
the pain.  The veteran was placed on medication, bedrest, and a 
TENS unit.  In February 1994 the veteran was treated by a private 
physician for a recent aggravation of his back condition.  Upon 
examination, he could forward bend to 30 degrees, extend to a 
neutral position, and rotate 5 degrees in each direction.  All 
movements elicited pain.  His low back was nontender to palpation 
but straight leg raising caused back pain at 60 degrees.  
Strength, sensation, and reflexes were intact in the lower 
extremities.  The x-ray showed degenerative disc disease at L5-S1 
with internal disc disruption and a three joint involvement.  The 
veteran was referred to physical therapy for lumbosacral strain 
and degenerative disc disease.

The veteran returned later that month, complaining of increasing 
pain in the left lower back and left anterior thigh.  Range of 
motion included extension to 5 degrees and bending to 70 degrees.  
Reflexes, strength, and sensation of the left leg were intact.  
The doctor recommended lumbosacral orthosis, use of a TENS unit, 
Ibuprofen, and physical therapy.  The diagnosis was chronic 
lumbar strain with underlying degenerative joint disease.  The 
veteran returned the following month with the same symptomatology 
and substantially the same findings were made.  It was noted that 
the veteran was unable to work for approximately two months from 
February to April 1994.

In September 1995, the veteran was again seen for back pain.  An 
MRI performed the following month revealed degenerative disc 
disease at various levels, including degenerative signal at L4-L5 
with mild disc space narrowing, left lateral disc protrusion at 
L3-L4, mild diffuse bulge at L4-L5, and partial sacralization at 
L5-S1.

The veteran was afforded a VA examination in October 1996.  The 
veteran provided a history of originally injuring his back in 
service in 1993.  Following discharge from active service, he had 
frequent flare-ups and lost time from work.  He described the 
pain as mostly in his low back, with radiation into his legs, 
especially the left leg.  Upon examination, the veteran had a 
normal gait and there was no definite tenderness of the lumbar 
spine.  Forward flexion was measured to 60 degrees, backward bend 
to 10 degrees with discomfort, and bilateral lateral bending to 
30 degrees.

An October 1996 letter from William R. Fitz, M.D., stated that a 
recent MRI of the veteran's back showed a concentric disc bulge 
at L4-L5 with contact of bilateral L5 nerve root origins.  The 
veteran had a positive straight leg raise but was intact 
neurologically.  He was restricted in his ability to sit, bend, 
and lift.  Dr. Fitz believed that the veteran had worsened 
symptomatically over the past month.  VA vocational 
rehabilitation records indicate that the veteran was first 
evaluated in October 1996 but that he did not follow through with 
training due to his medical condition.  A report of contact in 
March 1997 noted that the veteran had been immobile for the past 
4 months and that he was scheduled for surgery the following 
month.

Private medical records from B. Ferree, M.D., and Mercy Anderson 
Hospital show that, in November 1996, the veteran underwent a 
translumbar L4-L5 epidural due to the disc bulge impinging on his 
nerve roots.  In April 1997, the veteran underwent a laparoscopic 
spinal fusion at L4-L5 and L5-S1, using a right iliac crest bone 
graft.  The veteran was readmitted to the hospital approximately 
one week following surgery due to back pain and spasms.  In June 
1997, he was admitted to the hospital, status post lumbar fusion, 
due to the development of osteomyelitis at L4-L5 and L5-S1.  
During July and August 1997, the veteran reported significant 
improvement of his back pain.  However, he again complained of 
severe low back and left leg pain in October and November 1997.

During a VA neurological examination in April 1998, the veteran 
related that he had suffered intermittent exacerbations of his 
back disability from 1991 through 1996.  He was not able to work 
for months at a time and sometimes could not walk due to his back 
disability.  He underwent surgery in 1997, but now his symptoms 
had returned and were constant.  During formal motor testing, the 
examiner described the veteran as going through very dramatic 
posture changes and being inconsistent in his ability to perform 
certain tasks.  Muscle development and tone were found to be 
normal, with no atrophy.  During sensory testing, findings were 
within normal limits with the exception of decreased pinprick at 
all dermatones of the left leg.

The examiner extensively remarked upon the fact that all of the 
painful and weakened movements that the veteran exhibited were 
later performed without difficulty.  For example, at different 
points during the examination, the veteran had a normal, then an 
altered, gait.  Likewise, he appeared unable to perform certain 
motions, then would later accomplish the same movements.  The 
examiner found no neurological deficits and believed that the 
veteran's complaints were out of proportion to the examination 
findings.

During the VA spinal examination performed that same month, the 
examiner did not have access to the veteran's claims file or 
medical records, nor did he order diagnostic testing.  The 
veteran complained of constant pain of the left leg and left 
lower back.  He claimed that he could not bend forward without 
pain.  He identified flare-ups of the back pain as being caused 
by sitting or driving for extended periods of time and 
occasionally by walking.  Upon examination, muscle tone and 
posture were noted as normal.  Range of motion was measured to 20 
degrees for flexion and to negative 30 degrees for extension 
before the veteran experienced pain..  The veteran was assessed 
with functional low back pain and left leg pain.

The veteran appeared at a hearing before the RO in June 1998.  He 
testified that he first went to the doctor following service in 
1994 because he could hardly walk.  At that time, he lost three 
months of work.  He then returned to work for approximately one 
and one-half years until his back became worse.  Most recently, 
he had surgery to fuse the spine, but it appeared to have been 
unsuccessful.  He had been in bed for several months due to the 
surgery.  At the present time, he had not worked for almost two 
years due to his back.  He had enrolled in vocational 
rehabilitation but could not proceed until his medical condition 
improved.

He described lower left back pain that radiated across his back 
and to his feet.  He claimed that he could hardly bend and that 
bending was very painful.  The continuous dull back pain became 
sharp upon movement and the back disability caused numbness and 
tingling of his hips, legs, and feet.  The veteran's wife 
testified that he had difficulty sleeping, and that she had to 
massage his legs and feet and help him to dress.

Based upon the above findings, the Board finds that the 
preponderance of the evidence supports an evaluation of 40 
percent for the veteran's degenerative disc disease of the low 
back.  In so finding, the Board relies upon the extensive medical 
evidence which shows a progression of the veteran's low back 
disability.  The evidence establishes that the veteran has sought 
continual and increased medical treatment for his low back, 
including undergoing major surgery.  Therefore, the Board finds 
that the veteran's statements as to the constancy and severity of 
his pain are credible.

The Board recognizes that the most recent VA examinations do not 
support that conclusion; however, the numerous VA outpatient 
records, private medical records, and diagnostic testing 
establish that the veteran has severe, recurring attacks of his 
low back disability.  On the contrary, the veteran's low back 
disability has not been shown to exhibit pronounced neurological 
symptoms which would warrant an evaluation of 60 percent.  
Therefore, the record shows the increased severity necessary for 
the higher evaluation and the veteran's claim must be granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for degenerative disc 
disease of the low back is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

